Citation Nr: 1542155	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-11 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50% for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from September 1964 to July 1966.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  The VBMS file contains an August 2015 claim for TDIU and the Virtual VA file contains an August 2014 Informal Hearing Presentation.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD has not been productive of occupational and social impairment with deficiencies in most areas, due to such symptoms as a flat affect, depression, self-isolation, a lack of interest in activities, poor sleep, and memory difficulties, but appropriate hygiene, and no obsessional rituals, impaired impulse control, suicidal ideations, disorientation, or affected speech.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by a letter sent to the Veteran dated in February 2013.  This letter was also provided prior to the initial decision on the claim by the AOJ in April 2013.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also provided with a VA examination in April 2013 in connection with the claim on appeal.  The April 2013 VA examiner reviewed the Veteran's VA treatment records, considered his complaints, conducted an appropriate examination, and provided complete rationales for all opinions expressed.  The examination report has been reviewed and found to be adequate to make a determination on the claim, as it addressed the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in April 2013.  The record does not reflect an allegation or evidence revealing any worsening of the lumbar strain since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claims.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on February 24, 2012.  Therefore, the period for consideration on appeal began on February 24, 2011, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Section 4.130 requires the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

Background 

In July 2011, a VA treatment record noted that the Veteran was alert and oriented with good concentration.  However, his affect was abnormal as he was withdrawn and liked to be alone and isolate.  The Veteran had an "ok" mood, but he had no interest in doing anything.  He preferred to be left alone.  The Veteran lived with his wife, daughter, son, and grandson.  His social life was limited to watching sports on television and playing video games on the computer.  The record indicated that the Veteran did not drive as a result of his glaucoma.  Consequently, he depended on the assistance of his wife for many tasks.  His sleep was described as fair, but the Veteran's wife stated that he dreamed frequently, talked or moaned while sleeping, and experienced night sweats.  He denied using alcohol and he did not experience delusions, hallucinations, or suicidal or aggressive ideation.  The diagnosis was PTSD and the Veteran was given a GAF score of 35, which contemplates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

In a February 2012 VA treatment record, the Veteran reported feeling frustrated that he needed to be driven places by his wife.  There was an abnormal affect that was flat and withdrawn.  He had good and bad days.  His sleep was poor.  The Veteran denied suicidal or aggressive ideation.  There were no delusions or hallucinations and the Veteran was alert and oriented with good concentration.  In October 2012, the Veteran was depressed and frustrated with an abnormal affect.  He complained that his current medication made him feel tired and jittery.  The Veteran reported having disagreements with his adult daughter, but he added that could not ask her to move out of his home.  However, he informed the physician that he was feeling better and trying to relax more often.  His sleep had improved to fair.  He again denied suicidal ideation and his GAF score remained at 35, which contemplates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

During the April 2013 VA examination, the Veteran reported that he had a son from a previous marriage, but they had not been in contact with each other from the time his son was a child.  He had been married to his second wife for more than 30 years.  From this marriage, the Veteran had four children, three of whom were adopted.  The report documented that he had a feeling of detachment or estrangement from others and a markedly diminished interest or participation in significant activities.  He felt that his social life consisted of doctor visits.  The examiner observed a flattened affect, depressed mood, and anxiety.  The examiner determined that the Veteran had difficulty understanding complex commands as well as an impairment of his short and long-term memory.  The Veteran experienced suspiciousness and had an exaggerated startle response.  There was difficulty falling or staying asleep and recurrent or distressing dreams related to the traumatic event.  The Veteran had irritability or outbursts of anger, but the examiner did not find that was not in persistent danger of hurting himself or others.  He did not have suicidal ideation.  The Veteran had most recently been employed by a railroad company until he retired in 2004.  The Veteran indicated that he had been experiencing problems with his vision and feet.

The diagnosis was PTSD and cognitive disorder not otherwise specified (NOS).  The GAF score was 55, which indicates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The examiner noted that the Veteran's cognitive impairment was apparently due to aging and other medical problems.  Though the Veteran's cognitive disorder led to difficulties in processing thoughts, the examiner stated that this disorder was mild and did not affect overall functioning very much.  Based on the examination, the examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner did not check the boxes for such symptoms as inability to establish hand maintain effective relationships, neglect of personal appearance and hygiene, obsessional rituals which interfere with routine activities, and impaired impulse control.  The Board finds that this relates to a finding that these symptoms did not exist.  

Analysis

The Veteran's PTSD is currently evaluated as 50 percent disabling, which as noted above, indicates occupational and social impairment with reduced reliability and productivity.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  

The Board finds that a rating in excess of 50 percent is not warranted.  The Veteran's GAF scores ranged from 35, which contemplates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, to 55, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  These scores do not necessitate the assignment of a 70 percent.  Although the 35 tends to support such an evaluation, the 55 does not.  Additionally, when the GAF scores are considered as part of the overall social and occupational functioning picture, the Board finds that the descriptions in the treatment records and the VA examiner's explanations are the most probative evidence of the Veteran's psychological symptomatology. 

The Board finds that a 70 percent evaluation is not warranted as the symptoms displayed by the Veteran are not of the similar severity, frequency, and duration, to warrant a 70 percent.  Vazquez-Claudio, 713 F.3d 112.  First, the symptoms do not manifest in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the Veteran has deficiencies in mood and family relations, there were no such deficiencies in judgment or thinking - the Veteran was noted to have good concentration and be fully alert and oriented throughout the appeal period.  The 2013 VA examiner did not find any impaired impulse control.  

Additionally, there was not an inability to establish and maintain effective relationships.  The Board Veteran reported having a limited social life.  In addition, he described having relationship difficulties with his daughter.  Despite these difficulties, the Veteran's reports did not indicate that he was unable to maintain relationships.  Indeed, the Veteran successfully maintained his marriage for more than three decades.

Throughout the period on appeal, the Veteran was consistent in his denial of suicidal ideation.  In addition, though the April 2013 VA examiner indicated that the Veteran could experience irritability, he did not find that the Veteran had impaired impulse control.  The Veteran also made no reports of any violence.  Furthermore, neither the VA treatment records nor the April 2013 VA examiner noted that there the Veteran had any issue with his personal appearance or hygiene.  The evidence also does not reflect that the Veteran had abnormal speech.  In the April 2013 VA examination report, though the examiner marked several symptoms that were associated with the Veteran's PTSD, he did not find that the Veteran had speech that was intermittently illogical, obscure, or irrelevant.  

The Veteran was alert and oriented time three and the April 2013 VA examiner did not document any spatial disorientation.  The Board acknowledges that the April 2013 VA examiner determined that the Veteran had a depressed mood.  However, the examiner did not also find that it affected his ability to function independently, appropriately, and effectively.  In addition, the evidence indicates that the Veteran had the ability to adapt to stressful circumstances.  The April 2013 VA examination suggests that he was able to function in a workplace setting for many years until his retirement due to unrelated issues.  

For the foregoing reasons, the Board finds that the rating criteria for the next higher 70 percent disability evaluation have not been met at any point during the appeal period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-55.

In reaching this decision, the Board also considered the Veteran's lay statements.  The Veteran is competent to report his psychiatric symptoms, including depression, anxiety, nightmares, difficulty sleeping, and social isolation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1366-67 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluation assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained healthcare professionals are of greater probative weight than the Veteran's general lay assertions.  In consideration of the above, the Board finds that a 50 percent rating for PTSD is not warranted.

The Board considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1) for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology involving sleep impairment, intrusive thoughts, depression, anxiety, a flattened affect, disturbances of motivation and mood, hypervigilance, memory and concentration problems.  The impact of such psychiatric symptoms on occupational and social functioning is specifically contemplated in the General Rating Formula.  Furthermore, the General Rating Formula provides for higher ratings for PTSD.  Hence, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned scheduler ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.


REMAND

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has asserted that he is unable to work due to his service-connected disabilities.  See August 2014 Claim.  Therefore, the RO should develop a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

Consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


